DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1-10 is objected to because of the following informalities:  Claim 1 (and corresponding dependent claims) recite “A device for identifying a bag, the device comprising a bag support and at least one acquisition member…” 
The Office suggests indenting the claims “A device for identifying a bag, the device comprising 
a bag support and 
at least one acquisition member…”     
Appropriate correction is required.
                                                                                                                                                                                    
Claim 1-10 is objected to because of the following informalities:  Claim 1 (and corresponding dependent claims 2-10) recite the limitation a bag support…the support… The Office suggests “the bag support” for clarity and consistency (see dependent claims i.e. claim 4, 7, and 9).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and corresponding dependent claims 2-10) recite the limitation "the baggage" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The claim recites “a bag….the bag…the baggage...”  It is unclear if it was intended to be the bag. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 4-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dinkelmann et al (US 2017/0008644 and hereafter referred to as “Dinkelmann”).
Regarding Claim 1, Dinkelmann discloses a device for identifying a bag, the device comprising 
a bag support (Figure 1-4, 10, 14, 50) and 
at least one acquisition member for acquiring images of the bag along at least two shooting directions that are inclined relative to each other (Figure 1-4, 6-7), the acquisition member being connected to an image processing computer unit 

	Dinkelmann discloses optical sensors on the posts but does not state the sections are posts.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination as a matter of design choice to the at 
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, “[t]he mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
	
Regarding Claim 4, Dinkelmann discloses all the limitations of Claim 1.  Dinkelmann discloses wherein the acquisition member comprises four optical sensors connected to the image processing computer unit and each mounted on a respective post, posts being uniformly distributed around the support (Page 2, paragraph 0032, Page 5, paragraph 0055, Page 6, paragraph 0064 there are multiple cameras surrounding the support and there are two camera arrays which would include four sensors).   Dinkelmann discloses the cameras are surrounding the support 

In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, “[t]he mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
Regarding Claim 5, Dinkelmann discloses all the limitations of Claim 1.  Dinkelmann discloses wherein the image acquisition member comprises two cameras arranged to provide stereoscopic vision (Page 6, paragraph 0064, 006).  
Regarding Claim 8, Dinkelmann discloses all the limitations of Claim 1.  Dinkelmann discloses wherein the bag support is mounted on a weighing member (Page 2, paragraph 0029, 0032).

Regarding Claim 10, Dinkelmann discloses all the limitations of Claim 1.  Dinkelmann discloses wherein the distinctive characteristics comprise at least one of the following characteristics: the shape and/or the dimensions of a bag, the color of the bag, the shape and/or the dimensions of a handle of the bag, the shape and/or the dimensions of wheels, a profile of at least one of the edges of the bag, the shape and/or the dimensions of a pattern present on the bag (Page 2-3, paragraph 0035).

Claim 2, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dinkelmann in view of Ackley (US 2019/0339070).
Regarding Claim 2, Dinkelmann discloses all the limitations of Claim 1.  Dinkelmann discloses optical sensors on each post and that there are multiple camera arrays that are around the tunnel which meets the limitation two optical sensors on each post (Figure 1-4, 6-7, Page 2, paragraph 0032, Page 5, paragraph 0055, Page 6, paragraph 0064) and explicitly states that the two optical sensors being sensitive to infrared frequency (Page 6, paragraph 0064).  Dinkelmann states that the cameras can be adapted to the infrared frequency which is implied that it can be a different wavelength range.  Ackley is used to explicitly teach optical sensors are sensitive to different wavelength ranges (Page 3-4, paragraph 0043, 0048 – infrared and conventional color).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dinkelmann to include 
	Regarding Claim 3, Dinkelmann and Ackley disclose all the limitations of Claim 2.  Dinkelmann discloses an array of cameras and cameras around the tunnel on each post carries and that the camera could be infrared.  Dinkelmann does not explicitly teach visible radiation.  Ackley discloses a carries an optical sensor that is sensitive in particular to infrared radiation, and an optical sensor that is sensitive in particular to visible radiation (Page 3-4, paragraph 0043,0048 – infrared and conventional color).  Same motivation as above.
Regarding Claim 6, Dinkelmann discloses all the limitations of Claim 5.  Dinkelmann is silent on including an emitter for emitting a structured light beam.  Ackley discloses the device including an emitter for emitting a structured light beam (Page 4, paragraph 0042).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dinkelmann to include missing limitation as taught by Ackley in order to improve on system for airline industry for to ensure no dangerous articles (Page 1, paragraph 0002) as disclosed by Ackley.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dinkelmann in view of Roos et al (US 2006/0273257 and hereafter referred to as “Roos”).
Regarding Claim 7, Dinkelmann discloses all the limitations of Claim 1.  Dinkelmann is silent on a lamp.  Roos discloses including at least one lamp for illuminating the support (Page 3 paragraph 0037).  Therefore it would have been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



March 23, 2021